Citation Nr: 1118838	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-26 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran had active service from October 1985 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO rating decision that, in pertinent part, granted service connection and a noncompensable rating for bilateral hearing loss, effective August 20, 2007.  In July 2010, the Board remanded this appeal for further development.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by auditory acuity Level I in the right ear and auditory acuity Level I in the left ear.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule.  

In this case, in August 2007 and September 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence in his possession that pertains to the claim.  The August 2007 and September 2007 letters (noted above) also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in February 2011.  

Additionally, the Board notes that this appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Further, the Board finds it pertinent that in an August 2007 letter, the Veteran was specifically informed of the schedular criteria required for a higher rating for his service-connected bilateral hearing loss.  Therefore, a remand for additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include: the Veteran's service treatment records; post-service VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified of and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the Veteran.  As such, there is no indication that there is any prejudice to the Veteran by the order of the events in this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file, which includes the following:  his contentions; service treatment records; post-service VA treatment records; and VA examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  A decision of the Court has held that in determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.  

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.  

The RO has assigned a noncompensable (0 percent) rating for bilateral hearing loss, effective August 20, 2007.  

VA treatment records dated from September 2007 to October 2007 show treatment for disorders including bilateral hearing loss.  

For example, a September 2007 VA treatment entry related an assessment that included new onset hearing loss.  The examiner noted that an audiological consultation would be obtained.  

An October 2007 VA audiological consultation report noted that the Veteran was concerned about his hearing after being exposed to artillery while in the military from 1985 to 1992.  The Veteran reported that he did not have tinnitus and that he had no other history of noise exposure.  The examiner indicated that the Veteran's word recognition ability was excellent in both ears.  The assessment was hearing sensitivity within normal limits through 3000 Hertz, with moderately to severe sensorineural hearing loss from 4000 to 8000 Hertz, in the right ear and hearing sensitivity within normal limits through 3000 Hertz, with mild sensorineural hearing loss from 4000 to 8000 Hertz, in the left ear.  The audiological evaluation results were referred to, but not specifically reported at that time.  The Board notes, therefore, that the results of the October 2007 VA audiological consultation report were incomplete for VA purposes.  Specifically, the results of a pure tone audiometry test were not reported in the record as required by 38 C.F.R. § 4.85(a).  

A January 2008 VA audiological examination report indicated that pure tone thresholds in the Veteran's right ear were 15, 20, 20, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 25 decibels and the speech recognition ability, using the Maryland CNC Test, was 100 percent.  Pure tone thresholds in the Veteran's left ear were 15, 15, 20, and 40 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 23 decibels and the speech recognition ability, using the Maryland CNC Test, was 100 percent.  The diagnoses were hearing within normal limits through 3000 Hertz, with moderate to moderately severe sensorineural hearing loss from 4000 to 8000 Hertz, in the right ear and hearing within normal limits through 3000 Hertz, with mild sensorineural hearing loss from 4000 to 8000 Hertz, in the left ear.  

VA treatment records dated from January 2008 to April 2010 show treatment for multiple disorders.  

The most recent August 2010 VA audiological examination report noted that pure tone thresholds in the Veteran's right ear were 15, 20, 20, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold in the Veteran's right ear was 25 decibels and the speech recognition ability, using the Maryland CNC Test, was 100 percent.  Pure tone thresholds in the Veteran's left ear were 15, 15, 20, and 40 decibels at the same frequencies.  The average pure tone threshold in the Veteran's left ear was 23 decibels and the speech recognition ability, using the Maryland CNC Test, was 100 percent.  As to diagnoses, the examiner indicated that the Veteran had sensorineural hearing loss in the right ear with hearing within normal limits through 3000 Hertz, with moderate (41 to 54 hearing loss) to moderately severe (55 to 69 hearing loss) from 4000 to 8000 Hertz.  The examiner reported that the Veteran also had sensorineural hearing loss in the left ear with hearing within normal limits through 3000 Hertz, with mild (26 to 40 hearing loss) from 4000 to 8000 Hertz.  

The Board observes that the January 2008 VA audiological examination report rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 0 percent (noncompensable) rating under Diagnostic Code 6100.  

The most recent August 2010 VA audiological examination report also rendered decibel averages and speech discrimination scores that correlate to auditory acuity Level I in the right ear and auditory acuity Level I in the left ear under Table VI of 38 C.F.R. § 4.85.  Using Table VII of 38 C.F.R. § 4.85, the results warrant a 0 percent (noncompensable) rating under Diagnostic Code 6100.  

As noted above, the October 2007 VA audiological consultation report did not provide sufficient detail in the record for rating purposes in accordance with the criteria of 38 C.F.R. § 4.85.  The Board observes that the assessment, at that time, was hearing sensitivity within normal limits through 3000 Hertz, with moderately to severe sensorineural hearing loss from 4000 to 8000 Hertz, in the right ear and hearing sensitivity within normal limits through 3000 Hertz, with mild sensorineural hearing loss from 4000 to 8000 Hertz, in the left ear.  The examiner also specifically indicated that the Veteran's word recognition ability was excellent in both ears.  The Board observes that essentially the same diagnoses were provided pursuant both subsequent January 2008 and August 2010 VA audiological examination reports.  Additionally, the Board notes that the audiological evaluation results reported at both the January 2008 and August 2010 VA audiological examinations were exactly the same.  The Board observes that there is no indication that the findings pursuant to the prior October 2007 VA audiological consultation report would warrant more than a 0 percent (noncompensable) rating under Diagnostic Code 6100.  

Based on the reports during the period of the appeal, none of the Veteran's hearing tests support findings that would warrant more than the assigned 0 percent (noncompensable) rating.  

This is an initial rating case, on appeal from the decision granting service connection.  The Board finds that there are no distinct periods of time, since the effective date of service connection, during which the Veteran's bilateral hearing loss has been more than 0 percent disabling.  Thus "staged ratings" greater than a 0 percent rating are not warranted for any period of time since the effective date of service connection.  Fenderson, supra.  

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected bilateral hearing loss.  The Board notes, however, that applying the rating criteria to the audiological test results does not warrant a higher (compensable) rating.  The use of hearing aids does not affect the Veteran's rating, as hearing tests are conducted without hearing aids.  38 C.F.R. § 4.85(a).  

The Board has also considered whether the record raises the matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak, 21 Vet. App. at 455.  The most recent VA examination included discussion of the daily affects of the hearing loss.  The evidence does not reflect, however, that the Veteran's bilateral hearing loss, alone, has caused marked interference with employment (i.e., beyond that already contemplated in the assigned ratings), or necessitated frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  In fact, the August 2010 examination report noted that the Veteran denied any functional effects of hearing loss.  Based on the foregoing, the Board finds that referral for consideration of assignment of extra-schedular ratings is not warranted. 38 C.F.R. § 3.3219(b)(1).  

As the preponderance of the evidence is against the claim for a compensable rating, the benefit-of-the-doubt rule does not apply, and the Board must deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial higher (compensable) rating for bilateral hearing loss is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


